United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF THE ARMY,
WATERVLIET ARSENAL, Watervliet, NY,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1444
Issued: December 2, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On June 4, 2013 appellant filed an application for review of an Office of Workers’
Compensation Programs’ (OWCP) decision dated April 23, 2013 which denied his request for
reconsideration without conducting a merit review.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that,
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Following a March 26, 2013
decision that denied appellant’s claim for a traumatic injury on the grounds that he failed to
submit medical evidence, appellant requested reconsideration on April 16, 2013 and submitted
additional medical evidence. This included a new April 11, 2013 report from Dr. Leonard E.
Goldstock, an orthopedist. This report was received by OWCP on April 23, 2013. In its
April 23, 2013 decision, OWCP denied appellant’s reconsideration request. It noted receipt of a
statement signed by two witnesses on April 2 and 4, 2013 and appellant’s undated statement
received on April 16, 2013 and noted that it had received no new medical evidence.

1

41 ECAB 548 (1990).

The Board finds that OWCP, in its April 23, 2013 decision, did not review the April 11,
2013 report from Dr. Goldstock that was received by OWCP on April 23, 2013.2 For this reason,
the case will be remanded to OWCP to enable it to properly consider all the evidence submitted
at the time of the April 23, 2013 decision. Following such further development as OWCP deems
necessary, it shall issue an appropriate merit decision on the claim.
IT IS HEREBY ORDERED THAT the April 23, 2013 decision of the Office of
Workers’ Compensation Programs be set aside and the case recorded remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: December 2, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

See Linda Johnson, 45 ECAB 439, 440 (1994) (where the Board held that it is necessary that OWCP review all
evidence submitted by a claimant and received by OWCP prior to issuance of its final decision and noted that this
principal applies with equal force when evidence is received by OWCP the same day a final decision is issued).

2

